         Case 3:18-cr-03298-JAH Document 34 Filed 09/14/20 PageID.48 Page 1 of 1

                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                          Case No. 18-cr-03298-JAH

                                         Plaintiff,
                         vs.
                                                          JUDGMENT OF DISMISSAL
Keith Moultry,


                                       Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☐
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☒     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Indictment/Information:
      18:401 ‐ Criminal Contempt (1)




Dated: 9/14/2020
                                                      Hon. John A. Houston
                                                      United States District Judge
